Citation Nr: 0312773	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  02-00 375	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for a respiratory disorder, 
diagnosed as vocal cord dysfunction.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel


INTRODUCTION

The veteran served on active military service from April 25 
to May 25, 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in Montgomery, 
Alabama.  

In March 2003, the Board chose to undertake additional 
development of the evidence in this case pursuant to 
38 C.F.R. § 19.9(a)(2).  As a result, a VA examination was 
obtained.  Since undertaking the aforementioned development, 
the United States Court of Appeals for the Federal Circuit 
invalidated the provisions of 38 C.F.R. §§ 19.9(a)(2) and 
19.9(a)(2)(ii).  See Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. 
App. LEXIS 8275 (Fed. Cir. May 1, 2003).  The Board no longer 
has authority to decide claims based on new evidence that it 
develops or obtains without obtaining a waiver from the 
appellant of his or her right to have this new evidence 
initially considered by the RO.  No waiver has been obtained 
in this case.  Nonetheless, because the weight of medical 
evidence is favorable to the veteran, the Board finds that no 
prejudice will result in a complete grant of the benefit.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claim and has notified her of the 
information and evidence necessary to substantiate her claim.

2.  The medical evidence of record indicates that the 
veteran's vocal cord dysfunction "as likely as not" became 
manifest during her period of active military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, a vocal 
cord dysfunction was incurred in service.  38 U.S.C.A. 
§§ 1111, 1113, 1153, 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2002).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2002).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2002).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran maintains that she developed symptoms associated 
with vocal cord dysfunction during her period of basic 
training.  After a review of the evidence, the Board finds 
that the claim should be granted.  To this end, the Board 
places significant probative value on a May 2003 VA 
examination, undertaken during Board development for the 
purpose of addressing whether the veteran's disorder was 
related to her period of military duty.  She reported a 
history of breathing difficulty.  After a physical 
examination, the examiner concluded that it was "at least as 
likely as not" that the veteran's vocal cord dysfunction 
began during her military service.  Although the service 
medical records indicated that the veteran's condition may 
have existed prior to service, it was suggested that she was 
unaware of the disorder until her period of active duty.  
Further, the examiner clearly reviewed the claims file prior 
to rendering his medical opinion.  Based on the evidence 
outlined above and, as no contrary evidence is of record, the 
Board finds that service connection is warranted for a vocal 
cord dysfunction. 

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Inasmuch as 
the Board is allowing the benefit sought on appeal, the 
veteran will not be prejudiced by the Board's decision even 
if the notice and duty to assist provisions contained in the 
VCAA have not been completely satisfied.  Therefore, no 
further action is necessary under the mandate of the VCAA.


ORDER

The claim for entitlement to service connection for vocal 
cord dysfunction is granted.


		
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

